Case 3:98-cr-30022-NJR Document 965 Filed 12/11/20 Page 1 of 3 Page ID #1192




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                                 Case No. 3:98-CR-30022-NJR-3

 DEANDRE LEWIS,

                      Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on an Emergency Motion for Compassionate

Release filed by Defendant Deandre Lewis under 18 U.S.C. § 3582(c)(1)(A) (Doc. 954).

Lewis is serving a 450-month sentence for offenses related to the murder of Debra Abeln

in a murder-for-hire plot initiated by the victim’s husband (Docs. 872, 903). Lewis was

the gunman who was hired to kill Abeln, a mother of three children, for $10,000 and some

cocaine. During a staged robbery, Lewis shot Abeln twice in the chest with a sawed-off

shotgun in front of her 12-year-old son. Lewis then fled the scene and threw the shotgun

out the window over a railroad overpass.

       Lewis, who is now 43 years old, asks the Court to immediately release him to home

confinement due to the COVID-19 pandemic and his health conditions, including asthma,

stomach ulcers, and two prior hernia surgeries (Doc. 954). The Government opposes the

motion, noting there is no evidence in Lewis’s medical records that he suffers from

asthma or stomach ulcers (Doc. 964). And the mere risk of contracting COVID-19 alone is

not a sufficient basis for compassionate release.

                                       Page 1 of 3
Case 3:98-cr-30022-NJR Document 965 Filed 12/11/20 Page 2 of 3 Page ID #1193




      Under the First Step Act of 2018, incarcerated defendants may seek compassionate

release from a court on their own motion after exhausting administrative rights to appeal

a failure of the BOP to bring a motion on their behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.

18 U.S.C. § 3582(c)(1)(A). The parties do not dispute that Lewis exhausted his

administrative remedies before filing his motion for compassionate release.

      Once a motion is filed, the Court may reduce a term of imprisonment after

considering the factors set forth in § 3553(a) to the extent they are applicable, upon a

finding that “extraordinary and compelling reasons warrant such a reduction . . . and that

such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” § 3582(c)(1)(A)(i).

      The applicable policy statement can be found at U.S.S.G. § 1B1.13. While the policy

statement essentially restates § 3582(c)(1)(A), the Application Notes to the policy

statement set forth specific circumstances under which extraordinary and compelling

reasons exist for reducing a sentence: (A) the medical condition of the defendant; (B) the

age of the defendant (over 70), and (C) family circumstances. U.S.S.G. 1B1.13. A fourth

category, “(D) Other Reasons,” states: “As determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through (C).” Id.

Additionally, the policy statement requires the defendant not be “a danger to the safety

of any other person or to the community” pursuant to 18 U.S.C. § 3142(g).

      Here, there simply are no extraordinary and compelling circumstances that


                                      Page 2 of 3
Case 3:98-cr-30022-NJR Document 965 Filed 12/11/20 Page 3 of 3 Page ID #1194




warrant granting Lewis’s motion for compassionate release. For a medical condition to

constitute an extraordinary and compelling reason, the defendant must be suffering from

a serious physical or medical condition that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and from

which he or she is not expected to recover. U.S.S.G. 1B1.13(a)(2). There is no evidence of

those circumstances here.

       Even if there were, the § 3553(a) sentencing factors and the required finding that

the defendant is not a danger to the safety of another person or the community demand

that this Court deny Lewis’s motion. Lewis shot and killed an innocent mother of three

in front of her youngest son. Releasing Lewis now, more than 11 years prior to his

projected release date, 1 would fail to provide just punishment for offense, promote

respect for the law, or protect the public from further crimes of the defendant. See 18

U.S.C. § 3553(a).

       For these reasons, the Motion for Compassionate Release filed by Defendant

Deandre Lewis (Doc. 954) is DENIED.


       IT IS SO ORDERED.

       DATED: December 11, 2020

                                                     _____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




1Lewis is projected to be released on May 10, 2032. See https://www.bop.gov/inmateloc/ (last visited
Dec. 10, 2020).


                                           Page 3 of 3
